Title: To James Madison from Daniel Webster and Others, 17 October 1814 (Abstract)
From: Webster, Daniel
To: Madison, James


        § From Daniel Webster and Others. 17 October 1814. “The undersigned, members from the House of Representatives from the State of New Hampshire, beg leave to recommend to the President Isaac Waldron Jun Esquire, of Portsmouth, to be Collector of the first Collection District; as a Gentleman of suitable ability, of competent responsibility in point of property, & of accuracy & punctuality in business.”
      